IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Coaldale Borough                         :
                                         :
            v.                           :   No. 674 C.D. 2017
                                         :
Timothy Delaney,                         :
                    Appellant            :


                                     ORDER

            NOW, February 23, 2018, having considered appellee’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge